Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Rao, Pub. No.  2014/0213227, teaches a mobile device receives a streaming content and shares it with the plurality of other mobile devices in its proximity in real time. The mobile device manages synchronized viewing of the streaming content with the plurality of other mobile devices by coordinating pauses, buffering, resumptions, restarts and terminations based on events reported by the mobile device and by the plurality of other mobile devices. The mobile device comprises a streaming media player that is capable of receiving and playing streaming media, and a trigger to start sharing. The streaming media player shares media content it is currently displaying to a user. It coordinates the sharing by sending details of program to the other mobile devices. The mobile device also shares content as it is received from an external server to the plurality of devices in real time (Rao; paragraphs [0095-0097; 0105]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that accessing, by a first device that corresponds to a first display, an instruction generated by a second device that identified an application among a set of applications based on information that corresponds to the application and corresponds to first content presented by a second display that corresponds to the second device; and causing, by the first device, the identified .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Le H Luu/
Primary Examiner, Art Unit 2448